UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

RYAN JHAGROO,

                 Plaintiff,

        -v-                                                           No. 16 CV 3426-LTS-SDA

OFFICER BROWN (JOHN DOE) et al.,

                 Defendants.

-------------------------------------------------------x

                                    MEMORANDUM OPINION AND ORDER

                 Plaintiff Ryan Jhagroo (“Mr. Jhagroo”), proceeding pro se, brings this action

asserting claims under 42 U.S.C. section 1983 (“Section 1983”) stemming from an assault by

fellow prisoners that allegedly occurred while he was incarcerated at the Eric M. Taylor Center

(“EMTC”) on Rikers Island on June 7, 2015. 1 Defendants Correction Officer Brown and

Correction Officer Hudson (“Defendants”) have moved for summary judgment. (Docket Entry

No. 79.) Mr. Jhagroo has also requested the appointment of pro bono counsel. (Docket Entry

No. 101.) The Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. sections

1331 and 1343(a)(3).

                 The Court has considered the submissions of both parties carefully and, for the

following reasons, grants in part and denies in part Defendants’ motion for summary judgment.




1
        In his letters to the Court, Mr. Jhagroo describes a different violent incident which
        occurred in February of 2019. See, e.g., Docket Entry No. 90. That incident is not part
        of this lawsuit and is not considered here. If Mr. Jhagroo would like to file a case
        regarding claims arising from that incident, he should contact the Pro Se Office of this
        Court.


MSJMEMORD.DOCX                                             VERSION JANUARY 27, 2020                 1
Mr. Jhagroo’s request for the appointment of counsel is denied without prejudice to renewal in

connection with settlement discussions and/or trial preparation.



                                          BACKGROUND

               The following facts are undisputed unless otherwise noted. 2 At all relevant times,

Mr. Jhagroo was a prisoner in New York City DOC custody on Rikers Island. (Docket Entry

No. 81 (“Def. 56.1”), at ¶ 2.) On June 7, 2015, Mr. Jhagroo told Officer Brown that he was

having chest pains and asked to be escorted to the medical clinic. (Id. at ¶ 3.) Officer Brown

called Captain Lee, who walked Mr. Jhagroo to the medical clinic. (Id. at ¶ 4.) Mr. Jhagroo told

the physician that he had been attacked by 10 other prisoners, had lost consciousness, and had

sustained injuries to his head, face, and ribs. (Declaration of Geoffrey M. Stannard, Exhibit D

(“Exh. D”), at DEF_139.) The physician recorded that Mr. Jhagroo had a “tender nose, periorbit

swelling, abrasion [of the] face and nose,” a tender neck, and “tender lower left ribs,” but

described him generally as “well appearing” with “no acute distress.” (Id. at DEF_140.) Mr.

Jhagroo was transported to Elmhurst Hospital’s emergency room in a neck collar on a hardboard,

(id.), where he reiterated that he had been “attacked by other inmates and was kicked and

punche[d] in the face.” (Declaration of Geoffrey M. Stannard, Exhibit E (“Exh. E”), at

DEF_98.) The Elmhurst Hospital physician recorded abrasion on his face and bruising around

his right eye. (Id. at DEF_99.) He was diagnosed with head trauma as well as neck, shoulder,

and chest pain, but imaging showed no fractures to his head, neck, shoulder, or ribs. (Id. at




2
    Facts recited as undisputed are identified as such in Defendants’ statement pursuant to
    S.D.N.Y. Local Civil Rule 56.1 (Docket Entry No. 81) or are drawn from evidence as to
    which there is no nonconclusory contrary factual proffer.


MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                        2
DEF_110.) He was again described as “well-appearing” with “no apparent distress,” and

prescribed ibuprofen. (Id. at DEF_99-100.)

               The investigating captain’s injury report, dated June 11, 2015, concluded that Mr.

Jhagroo’s injuries were likely self-inflicted, based on reports by Officers Brown and Hudson

stating that they did not witness Mr. Jhagroo being attacked on June 7, 2015. (Def. 56.1, at ¶ 19;

Declaration of Geoffrey M. Stannard, Exhibit C, (“Exh. C”), at DEF_2.) Prisoners in the same

housing unit also submitted statements claiming no one attacked Mr. Jhagroo on that day. (Def.

56.1, at ¶ 20; Exh. C, at DEF_9-12.)

               On July 1, 2015, Mr. Jhagroo filed an Inmate Grievance and Request Program

(“IGRP”) Statement Form stating he had been attacked in the presence, and at the direction, of

Officer Brown. (Def. 56.1, at ¶ 26; Declaration of Geoffrey M. Stannard, Exhibit F, (“Exh. F”),

at 1.) The same day, he signed a form titled Disposition Form (“the Form”). (Exh. F, at 1.) The

Grievance Supervisor who countersigned the Form categorized Mr. Jhagroo’s grievance as a

complaint of “staff-on-inmate non-sexual harassment,” informed him that “staff complaint[s] are

submissions not subject to the IGRP process,” and advised him that his grievance had “been

forwarded to the Deputy Warden for investigation.” (Id. at 1-2.) Mr. Jhagroo checked the box

stating that he accepted the proposed resolution. (Id. at 1.)

               Mr. Jhagroo’s account of the events of June 7, 2015, as set forth in his sworn

complaint and deposition, differs from the statements of Officers Brown and Hudson. Mr.

Jhagroo’s account is as follows. He asserts that he was exercising in the back of the housing unit

when Officer Brown ordered him to stop working out. (Exh. B, at 55:3-16.) Mr. Jhagroo

refused and the two began arguing profanely. (Id. at 57:17-25.) Eventually, Officer Brown

invited Mr. Jhagroo into the bathroom area and removed his badge. (Id. at 59:7, 60:21.) Mr.




MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                        3
Jhagroo believed that “in jail, [when] somebody invites you to the bathroom, you’re going to

fight.” (Id. at 59:8-9.) Another prisoner told him to “go in there and fight now” or else the other

prisoners would attack him. (Id. at 62:18.) Mr. Jhagroo walked away, and Officer Brown left

the bathroom, rebuttoning his shirt and laughing with prisoners who were gang members. (Id. at

65:9, 66:14, 68:6.) Mr. Jhagroo watched Officer Brown speak with those gang members and

exchange smiles, handshakes, and head nods. (Id. at 65:10, 67:10, 68:6.) He could not hear

what was said, but he saw Officer Brown point towards him. (Id. at 67:24, 83:23.) Then, Mr.

Jhagroo states, the other prisoners “got involved[,] after Officer Brown spoke to one of the gang

members.” (Id. at 66:22-23.)

                A prisoner nicknamed Animale, a member of the bloods gang, came up to Mr.

Jhagroo and told him he had to “fight [him] to live in the house.” (Id. at 63:17, 69:12-15.)

According to Mr. Jhagroo, this happened “after Officer Brown spoke to him, I guess the crowd

that he was around, one of his homeboys.” (Id. at 69:18-19.) When Mr. Jhagroo refused to fight,

some other prisoners pushed him down and began beating him. (Id. at 70:2-17.) At that point,

Mr. Jhagroo saw Officer Hudson “sitting in the bubble acting like it was a normal day (id. at

78:16-17), and Officer Brown “looking at the whole scene, like he was in the movie theaters just

watching the UFC fight.” (Id. at 70:21-22.) Mr. Jhagroo alleges that he was punched, kicked,

and beaten with a chair and table by 10-15 prisoners. (Id. at 70:2-19, 72:23.) Other than

Animale, Mr. Jhagroo was not able to identify the prisoners involved in the assault. (Id. at

71:25.) In his complaint, Mr. Jhagroo alleges he was attacked for 15-20 minutes, but he stated in

his deposition that he could not recall how long it lasted, but that it “felt like forever” and that at

one point he lost consciousness. (Id. at 73:7-11; Docket Entry No. 2, at 3.) He tried to protect

himself with his hands and feet, and by covering his head, but he was scratched in the face by




MSJMEMORD.DOCX                                      VERSION JANUARY 27, 2020                              4
Animale’s fingernails. (Exh. B, at 72:11, 76:4.) He claimed that his wrist was smashed by the

table and became swollen as a result, and that he ached all over afterwards, particularly in his

back. (Id. at 75:8-17.) He did not have any broken bones or a broken nose. (Id. at 75:13-16.)

After the assault, he heard Officer Brown “laughing with all the inmates” and saw Officer

Hudson sitting in the bubble in full view of the entire housing unit, just as she was before the

assault. (Id. at 77:7-78:17, 80:24-81:15.) Neither Officer Brown nor Officer Hudson intervened

to stop the assault, and the prisoners eventually walked away. (Id. at 74:2-4.)

               According to the incident report filed by Officer Hudson, she did not “observe or

witness any unusual incidents or injuries involving inmate [Jhagroo]”. (Exh. C, at DEF_4.)

Officer Brown stated in his incident report that he “had no interaction with inmate [Jhagroo]”

and “did not observe any unusual incident or injury.” (Id. at DEF_6.) However, in Defendants’

statement submitted pursuant to Rule 56.1, the parties do not dispute that Mr. Jhagroo

approached Officer Brown on the evening of July 7, 2015, complained that he was in pain, and

requested an escort to the medical clinic, at which time Officer Brown called Captain Lee to

escort Mr. Jhagroo to the clinic. (Def. 56.1, at ¶ 3-4.)



                                            DISCUSSION

Rule 56 Summary Judgment Standard

               Rule 56(a) of the Federal Rules of Civil Procedure provides that summary

judgment is to be granted in favor of a moving party where that party can demonstrate “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed R. Civ. P. 56(a). Material facts are those that “might affect the outcome of the suit

under the governing law,” and there is a genuine dispute where “the evidence is such that a




MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                         5
reasonable jury could return a verdict for the nonmoving party.” Rojas v. Roman Catholic

Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (citation omitted). In evaluating a motion

for summary judgment, the Court must “construe all evidence in the light most favorable to the

nonmoving party, drawing all inferences and resolving all ambiguities in its favor.” Dickerson v.

Napolitano, 604 F.3d 732, 740 (2d Cir. 2010).



Exhaustion

               Defendants argue first that Mr. Jhagroo failed to exhaust his administrative

remedies. “Failure to exhaust administrative remedies is an affirmative defense under the

PLRA.” Williams v. Correction Officer Priatno, 829 F.3d 118, 122 (2d Cir. 2016). Under the

Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought with respect to prison

conditions under [section 1983], or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C.S. § 1997e(a) (LexisNexis 2009). Exhaustion is required by the PLRA for

“all inmate suits about prison life, whether they involve general circumstances or particular

episodes.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

               In June 2015, the time of the alleged assault, prisoners at EMTC were required to

file grievances through the NYC DOC’s Inmate Grievance and Request Program (“IGRP”).

N.Y.C. Dep't of Corr., Directive 3376 (effective Sept. 10, 2012), available at

https://www1.nyc.gov/assets/doc/downloads/directives/Directive_3376_Inmate_Grievance_Requ

est_Program.pdf (“Directive 3376”). “Consistent with common practice in this District, the

Court takes judicial notice” of the IGRP procedures. Leneau v. City of New York, No. 16-CIV-

0893 (RA), 2018 WL 583120, at *2 n.3 (S.D.N.Y. Jan. 26, 2018).




MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                         6
               It is undisputed that Mr. Jhagroo was required by the IGRP procedures to submit,

and did submit, an IGRP Statement Form. Directive 3376 § IV(D)(1). It is also undisputed that

the Grievance Supervisor categorized his complaint as “Staff-on-inmate non-sexual harassment,”

informed him that “staff complaint[s] are submissions not subject to the IGRP process,” and

advised him that his complaint “has been forwarded to the Deputy Warden for investigation.”

(Exh. F, at 1-2.) The grievance supervisor’s response is consistent with the IGRP procedures.

See Directive 3376, Appendix A (listing staff-on-inmate non-sexual harassment as an issue that

is not subject to the IGRP); § IV(G)(3)(a) (“If the IGRP staff determines that the condition or

issue in the inmate’s IGRP Statement Form . . . is not subject to the IGRP process . . . the

grievance supervisor shall provide this disposition to the inmate on the IGRP Disposition Form .

. . along with information regarding the entity to which the matter was referred, and what process

is available to address the condition or issue.”); see also Taylor v. City of New York, No. 16-

CIV-7857 (NRB), 2018 WL 1737626, at *4 (S.D.N.Y. Mar. 27, 2018) (denying motion to

dismiss because physical assault claim was “explicitly excluded from the IGRP process”); Taylor

v. Swift, 21 F. Supp. 3d 237, at 243 (E.D.N.Y. 2014) (holding that a complaint “that prison

officials stood idly by while [Plaintiff] suffered an ‘assault . . . by [other] inmates’… fall[s]

outside the scope of this institution’s grievance procedure.”).

               The Form demonstrates, and Directive 3376 confirms, that the IGRP was not an

applicable administrative remedy for Mr. Jhagroo’s complaint. Defendants’ argument to the

contrary – that he was required by the inapplicable IGRP to appeal the Grievance Supervisor’s

decision – is contradicted by the Form itself. Likewise, Defendants’ argument that Mr. Jhagroo

failed to exhaust the IGRP by accepting the grievance supervisor’s decision as an informal

resolution of his grievance is unavailing because the Form shows that Mr. Jhagroo did not accept




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                         7
a resolution of his underlying complaint. He merely accepted a representation that his complaint

would be properly investigated by the Deputy Warden.

               Defendants have not identified any procedures that were available to Mr. Jhagroo

once his complaint was forwarded to the Deputy Warden. “Without information on the

administrative process that controls once a matter is referred outside of the IGRP, the Court only

can speculate as to what it might be or whether one even exists.” Drew v. City of New York,

No. 16-CIV-0594 (AJP), 2016 WL 4533660, at *7 (S.D.N.Y. Aug. 29, 2016). Accordingly,

Defendants have not demonstrated that Mr. Jhagroo failed to exhaust his available administrative

remedies.



Defendants’ Argument Based on

Jeffreys v. City of New York

               Defendants next argue that Mr. Jhagroo’s account of the alleged assault, as put

forth in his sworn complaint and deposition, is so “unreliable that [it] cannot create an issue of

fact because no rational jury could believe [it].” (Docket Entry No. 82, at 8.) Recognizing that

the Court generally may not “weigh evidence or assess the credibility of witnesses” on summary

judgment, Defendants cite Jeffreys v. City of New York for the proposition that the Court may

grant summary judgment when a plaintiff relies almost exclusively on his own inconsistent and

improbable testimony to create a dispute of material fact. (Id. at 7) (citing 426 F.3d 549, 554 (2d

Cir. 2005)).

               The plaintiff in Jeffreys claimed that a police officer assaulted him and threw him

out a third-story window. The record showed that Plaintiff had confessed to having jumped out

of the third-story window on three prior occasions, including in reports to medical personnel on




MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                           8
the day of the incident, an interview with police two days later, and a risk screening with the

New York Department of Corrections later that month. 426 F.3d at 552. However, in his

deposition and affidavit, Plaintiff claimed he had been thrown out of the window by the police

officer. The district court granted summary judgment and dismissed the complaint, holding that

no reasonable jury could find for the Plaintiff because no reasonable jury could believe the

Plaintiff’s account. The Second Circuit affirmed, holding that summary judgment was

appropriate because no “reasonable person would undertake the suspension of disbelief

necessary to give credit to the allegations made in [the] complaint.” Id. at 555 (citing Schmidt v.

Tremmel, No. 93-CIV-8588 (JSM), 1995 WL 6250, at *3 (S.D.N.Y. Jan. 6, 1995)). However,

the Second Circuit cautioned that the circumstances presented were “rare” and depended upon

the finding of the district court that nothing in the record supported the Plaintiff’s allegations

other than his own “contradictory and incomplete testimony.” Id. at 554-555 (citing Aziz Zarif

Shabazz v. Pico, 994 F. Supp. 460, 470 (S.D.N.Y. 1998) (“when the facts alleged are so

contradictory that doubt is cast upon their plausibility, [the court may] pierce the veil of the

complaint’s factual allegations . . . and dismiss the claim.”) (internal citation omitted)). The

Jeffreys court also noted that “the moving party still must meet the difficult burden of

demonstrating that there is no evidence in the record upon which a reasonable factfinder could

base a verdict in the plaintiff's favor.” Id. at 554.

                The Second Circuit has said that “Jeffreys does not authorize district courts to

‘engage in searching, skeptical analyses of parties' testimony in opposition to summary

judgment.’” Matheson v. Kitchen, 515 F. App’x 21, at *24 (2d Cir. 2013) (citing Rojas, 660

F.3d at 106). Accordingly, courts in this circuit apply Jeffreys at summary judgment to dismiss

claims that are uncorroborated and contradictory. Jeffreys is invoked to prevent uncorroborated




MSJMEMORD.DOCX                                      VERSION JANUARY 27, 2020                         9
testimony or a self-serving affidavit from defeating summary judgment when it contradicts the

party’s own prior statements. See, e.g., Rojas, 660 F.3d at 106 (rejecting new allegations that

directly contradicted Plaintiff’s prior sworn statements and judicial admissions); Bellefonte Re

Ins. Co. v. Argonaut Ins. Co., 757 F.2d 523, 529 (2d Cir. 1985) (affirming district court’s

decision to disregard Defendant’s “affidavits seeking to controvert its own pleading”); Trans–

Orient Marine Corp. v. Star Trading & Marine, Inc., 925 F.2d 566, 572 (2d Cir. 1991) (finding

no genuine issue of material fact where post-trial sworn statements disputed declarant’s prior

trial testimony). The Second Circuit rejected an argument to apply this “rare circumstance”

where there was “no real, unequivocal, and inescapable contradiction of the sort . . .

contemplated in Jeffreys and Rojas.” Rivera v. Rochester Genesee Regional Transp. Authority,

743 F.3d 11, at *23 (2d Cir. 2014). One court in this circuit refused to apply Jeffreys without a

showing that the non-moving party’s collective testimony was internally contradictory. Harris v.

Stockwell, No. 9:14-CIV-0404 (GTS/ATB), 2016 WL 7176608, at *4 (N.D.N.Y. Dec. 9, 2016)

(denying summary judgment where the evidence consisted of Plaintiff’s deposition testimony

and sworn complaint, asserting that “Defendants punched and kicked him in the face, back and

ribs for approximately five minutes”).

               Unlike the accounts of the plaintiffs in Jeffreys, Rojas, and Bellefonte, Mr.

Jhagroo’s reports of the assault have remained consistent over time. Moreover, the medical

records, both from the prison clinic and Elmhurst Hospital, show that Mr. Jhagroo reported being

punched, kicked, and knocked down by blows to the head in a fight with other prisoners, and that

he had some physical injuries. Mr. Jhagroo’s grievance and sworn complaint are also consistent

with his deposition in their description of the assault presented therein. Thus, this is not a case in

which proffered testimony contradicts the party’s own prior statements. Instead, Defendants




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                         10
argue that Mr. Jhagroo’s account is contradicted by the reports of Officers Brown and Hudson,

and the statements of four prisoners, which assert that no fight occurred involving Mr. Jhagroo

on the date in question. Where Defendants “allege that there was no incident, and plaintiff

claims he was assaulted,” “the issue is essentially one of credibility.” Harris, 2016 WL

11478228, at *7 (adopted by 2016 WL 7176608). The credibility of the competing accounts of

the events of June 7, 2015, is a matter reserved for the jury and is inappropriate for resolution at

the summary judgment stage.

               Finally, Defendants argue that medical evidence showing Mr. Jhagroo sustained

minimal injuries contradicts his description of the assault. Contrary to Defendants’ argument,

there is evidence in the record upon which a reasonable factfinder could find corroboration for

Mr. Jhagroo’s account and base a verdict in his favor. Mr. Jhagroo asserts that he was punched,

kicked and beaten with a chair and table by 10-15 prisoners for what he said “felt like forever.” 3

He said that he avoided a broken nose or bones and protected himself with his hands and feet and

by covering his head, but that he was scratched in the face by his assailant’s fingernails,

sustained a swollen wrist, and thereafter suffered from aches in his back. With the sole

exception of the alleged swollen wrist, the medical reports submitted by Defendants corroborate

Mr. Jhagroo’s description of his injuries. A reasonable jury could infer that Mr. Jhagroo was

mostly successful in protecting himself with his hands and feet, as he says he did, or that the

manner of the assault was less severe than he recalled in his deposition. Because Jeffreys does




3
    While the complaint alleges the assault lasted 15-20 minutes, Mr. Jhagroo asserted at his
    deposition that he lost consciousness during the assault and that it “felt like forever.” (Exh.
    B, at 73:7-11.) Because the Court resolves all ambiguities and draws all inferences in the
    non-moving party’s favor at summary judgment, the Court infers that the assault lasted a
    length of time that was sufficient for the events to have occurred as described by Mr.
    Jhagroo.


MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                            11
not authorize the Court to “engage in [a] searching, skeptical analys[is]” of Mr. Jhagroo’s

testimony, Rojas, 660 F.3d at 106, the Court is required at this summary judgment stage to infer

that an attack occurred and that Plaintiff succeeded in avoiding more serious injury.

               For the forgoing reasons, the Court holds that Mr. Jhagroo’s account of the

alleged assault is not so uncorroborated, implausible, and internally contradictory that no

reasonable jury could believe that it occurred at all.



Denial of Medical Care

               To establish an Eighth Amendment violation, a prisoner must show: “‘(1) a

deprivation that is objectively, sufficiently serious that he was denied the minimal civilized

measure of life's necessities[;] and (2) a sufficiently culpable state of mind on the part of the

defendant official, such as deliberate indifference to inmate health or safety.’” Jabbar v. Fischer,

683 F.3d 54, 57 (2d Cir. 2012) (quoting Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir. 2001)).

“[P]rison officials must ensure that inmates receive adequate food, clothing, shelter, and medical

care, and must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. Palmer, 468 U.S. 517, 526–527 (1984)).

To sustain an Eighth Amendment claim based on a denial of medical care, the deprivation must

be objectively “‘sufficiently serious’ in the sense that ‘a condition of urgency, one that may

produce death, degeneration, or extreme pain,’ exists.” Hathaway v. Coughlin, 99 F.3d 550, 553

(2d Cir. 1996) (quoting Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994)). Subjectively, the

prison official must “know[] of and disregard[] an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                         12
               Here, the record before the Court does not satisfy either the objective or

subjective prong. Construing the evidence and drawing all inferences in Mr. Jhagroo’s favor, his

most severe injuries were scratches to his face and bruising around his right eye. He sustained

no broken bones and was described by physicians at the EMTC clinic and at Elmhurst as “well

appearing” with “no acute distress.” (Exh. D, at DEF_140; E, at DEF_99.) Accordingly, there is

no evidence that Mr. Jhagroo’s condition was one that “may produce death, degeneration, or

extreme pain.” Furthermore, the undisputed facts demonstrate that Officer Brown did not

disregard an excessive risk posed by Mr. Jhagroo’s injuries both because there is no evidence

that the injuries posed an excessive risk and because Officer Brown acted promptly after the

injuries were brought to his attention. Once Mr. Jhagroo reported chest pain, Officer Brown

called Captain Lee to escort Mr. Jhagroo to the medical clinic. Mr. Jhagroo was treated by

physicians at EMTC as well as Elmhurst hospital, and was prescribed medication to alleviate his

pain. Therefore, there is no genuine dispute of material fact as to whether Officer Brown

disregarded an urgent condition that risked death, degeneration, or extreme pain. Defendants are

entitled to judgment as a matter of law dismissing the denial of medical treatment claim against

them.



Failure to Protect

               “The failure of custodial officers to employ reasonable measures to protect an

inmate from violence by other prison residents has been considered cruel and unusual

punishment.” Ayers v. Coughlin, 780 F.2d 205, 209 (2d Cir. 1985). Under Section 1983, prison

officials are liable for harm incurred by a prisoner if the officials acted with “deliberate

indifference” to the safety of the prisoner. See Morales v. New York State Dep't of




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                       13
Corrections, 842 F.2d 27, 30 (2d Cir. 1988). The objective prong of the deliberate indifference

standard requires that the prisoner be incarcerated under conditions posing a “substantial risk of

serious harm.” Hayes v. New York City Dep't of Corrections, 84 F.3d 614, 620 (2d Cir. 1996).

The subjective prong requires that the prison official have knowledge that the prisoner faces a

substantial risk of serious harm, and that the official disregard that risk by “failing to take

reasonable measures to abate the harm.” Id. A prison official exhibits deliberate indifference to

a substantial risk of serious harm where the official observes an assault in progress and, rather

than take reasonable steps to intervene, “st[ands] by and let[s] the attacker further injure [the

prisoner].” Williams v. Vincent, 508 F.2d 541, 546 (2d Cir. 1974).

               Here, there is a dispute as to whether an assault took place. Whether Officers

Brown and Hudson observed the assault is also disputed. Defendants proffer statements by the

officers involved, an Investigating Captain, and other prisoners which dispute Mr. Jhagroo’s

allegations as to the occurrence of an assault and the source of his injuries. Mr. Jhagroo alleges

in his deposition and sworn complaint that he was assaulted by a group of prisoners for an

extended period of time, and that both Defendants watched the assault take place. Specifically,

he asserts he was knocked to the ground, punched, kicked, and beaten with a table and chair by

10-15 prisoners for an extended period of time. It is undisputed that neither Officer Brown nor

Hudson intervened in any assault. An assault such as that described by Mr. Jhagroo could

undoubtedly have exposed Mr. Jhagroo to a substantial risk of harm. See Vincent v. Sitnewski,

No. 10-CIV-3340 (TPG), 2013 WL 5299027, at *3 (S.D.N.Y. Sept. 20, 2013) (holding that a

substantial risk of harm was presented by a five-minute fight among prisoners which terminated

only at the hands of other prisoners).




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                         14
               Mr. Jhagroo alleges that, when he was first attacked, Officer Brown was

“[l]ooking at the whole scene, like he was in the movie theaters just watching the UFC fight.”

(Exh. B, at 70:21-22.) He further alleges that, immediately after the fight, he heard Officer

Brown laughing with the prisoners. As for Officer Hudson, Mr. Jhagroo alleges that she was in

the housing unit’s bubble during the assault, that the bubble was visible from everywhere in the

unit, that he saw her there before and after the assault, and that, after the assault began, he saw

her “sitting in the bubble acting like it was a normal day.” (Exh. B, at 78:16-17.) At this

summary judgment stage, the Court infers from these proffered facts that Officers Brown and

Hudson both observed the assault on Mr. Jhagroo. Because there are disputes of material fact as

to whether there was an assault and whether Defendants knew that Mr. Jhagroo faced a

substantial risk of serious harm from a prisoner assault and failed to take reasonable measures to

prevent that harm, Defendants are not entitled to summary judgment dismissing the claim that

they failed to protect Mr. Jhagroo.



Incitement to Violence

               Mr. Jhagroo alleges that Officer Brown told the other prisoners to assault him.

(Docket Entry No. 2; Exh. B, at 80:19.) “[T]here is no question that instructing or encouraging

other [prisoners] to attack an inmate poses an objectively serious risk of harm.” Smith v. Miller,

No. 15-CIV-9561 (NSR), 2017 WL 4838322, at *12 (S.D.N.Y. Oct. 23, 2017). There is also no

question that “[i]ntentionally exposing an inmate to the risk of harm… [through violence] with

no penological purpose is indicative of deliberate indifference to the inmate’s safety” in violation

of the Eighth Amendment to the U.S. Constitution. Mirabella v. Correction Officer O’Keenan,

No. 15-CIV-142S, 2016 WL 4678980, at *4 (W.D.N.Y. Sept. 7, 2016).




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                           15
               Here, Mr. Jhagroo proffers the following facts that are sufficient to support an

inference that Officer Brown intentionally exposed Mr. Jhagroo to a risk of an assault by other

prisoners: Mr. Jhagroo and Officer Brown had a profanity-laced disagreement over where

prisoners could exercise; Officer Brown invited him into the unit’s bathroom and removed his

badge; an invitation to the bathroom is an invitation to fight; when Mr. Jhagroo declined, Officer

Brown spoke with prisoners who were gang members, laughed with them, exchanged

handshakes and head nods; though no words were overheard, Mr. Jhagroo saw Officer Brown

pointing at him just before he was assaulted by a bloods gang member. Regarding whether the

assailants were the same prisoners who had spoken with Officer Brown moments earlier, Mr.

Jhagroo’s deposition is susceptible to two interpretations. Either Officer Brown spoke with gang

members generally, or he spoke with Animale, the same bloods gang member who assaulted Mr.

Jhagroo. See Exh. B, at 69:18-20. Because the Court is required to resolve all ambiguities and

draw all reasonable inferences in favor of the non-moving party at summary judgment, the Court

holds that a reasonable jury could infer that Officer Brown instructed Animale, either directly or

through other gang members, to assault Mr. Jhagroo after he refused to fight Officer Brown.

Thus, there is a dispute of material fact as to whether Officer Brown instructed prisoners to

assault Mr. Jhagroo, and Defendants’ motion for summary judgment dismissing that claim is

denied.

               As to Officer Hudson, Mr. Jhagroo has proffered no facts from which the Court

could draw an inference that she instructed or encouraged the assault. Accordingly, Defendants’

motion for summary judgment is granted as to the claim that Officer Hudson incited prisoners to

assault Mr. Jhagroo.




MSJMEMORD.DOCX                                   VERSION JANUARY 27, 2020                         16
Qualified Immunity

               Defendants have raised the affirmative defense of qualified immunity, which

protects governmental officials from civil liability so long as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

been aware. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “[Q]ualified immunity

protects government officials when they make ‘reasonable mistakes’ about the legality of their

actions.” Doninger v. Niehoff, 642 F.3d 334, 353 (2d Cir. 2011) (internal citation omitted).

               Relevant to Mr. Jhagroo’s surviving claims is the clearly established duty of

prison officials to protect prisoners from violence at the hands of other prisoners. See

Farmer, 511 U.S. at 833. Likewise, those charged with the protection of prisoners are clearly

prohibited from intentionally causing prisoners to assault one another. Upon the facts alleged by

Plaintiff, no reasonable correction officer would mistake Defendants’ constitutional obligation to

take reasonable steps to stop the assault once they saw it begin. A correction officer’s decision

to stand and watch a fight between prisoners “like he was in the movie theaters,” (Exh. B, at

70:21-22), act “like it was a normal day” (Exh. B, at 78:16-17), or actively facilitate the violence,

is not a reasonable mistake as to an officer’s constitutional duty, but a willful dereliction.

Accordingly, because there is a genuine factual dispute as to whether the events occurred as

alleged by Plaintiff, Officer Brown is not entitled to summary judgment granting qualified

immunity on the claim that he incited violence against Mr. Jhagroo, and neither Defendant is

entitled to summary judgment granting qualified immunity on the claims that they failed to

protect Mr. Jhagroo from violence.




MSJMEMORD.DOCX                                     VERSION JANUARY 27, 2020                         17
                                          CONCLUSION

               For the foregoing reasons, Defendants’ motion for summary judgment is granted

as to Mr. Jhagroo’s claims of denial of medical care and his claim of incitement to violence by

Officer Hudson, but denied as to the claim of incitement to violence by Officer Brown and as to

the claims of failures to protect by both Defendants.

               Mr. Jhagroo’s request for the appointment of counsel is denied without prejudice

to renewal in connection with settlement discussions and/or trial preparation.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

Order would not be taken in good faith and therefore in forma pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

               This matter remains referred to Magistrate Judge Aaron for settlement

negotiations and pre-trial preparation. Defense counsel is directed to contact Judge Aaron’s

chambers to arrange a settlement conference.

               Docket Entry No. 79 is resolved.

       SO ORDERED.

Dated: New York, New York
       January 27, 2020
                                                             _Laura Taylor Swain_____
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
Copy mailed to:       Ryan Jhagroo, #17-R-1739
                      6514 Rt. 26
                      Mohawk Correctional Facility
                      P.O. Box 8451
                      Rome, NY 13442




MSJMEMORD.DOCX                                    VERSION JANUARY 27, 2020                        18
